Citation Nr: 1717321	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  14-04 275	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left hip condition.

2.  Entitlement to an evaluation in excess of 10 percent disabling for spondyloarthropathy of the lumbar spine with intervertebral disc syndrome prior to June 4, 2014, in excess of 20 percent disabling from June 4, 2014, to prior to May 27, 2016, and in excess of 40 percent thereafter.

3.  Entitlement to a compensable evaluation for periodic limb movement disorder, claimed as bilateral restless leg syndrome.

4.  Entitlement to a compensable evaluation for migraine headaches prior to June 4, 2014, and in excess of 30 percent thereafter.

5.  Entitlement to a compensable evaluation for hypertension.

6.  Entitlement to a compensable evaluation for tinea pedis and trachonychia of the great toenails.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active service from November 1989 to November 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.  Jurisdiction of the Veteran's case has been transferred to the Roanoke, Virginia RO.

In a January 2017 rating decision the RO granted a higher evaluation for the Veteran's lumbar spine disability of 20 percent, effective June 4, 2014, to prior to May 27, 2016, and 40 percent, thereafter.  In addition, the RO granted a higher evaluation for migraine headaches of 30 percent, effective June 4, 2014.


FINDING OF FACT

In May 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.

CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
M. E. LARKIN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


